Citation Nr: 1449274	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-07 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to November 17, 2010, and a rating higher than 70 percent since January 1, 2011.

(In the interim the Veteran had a temporary 100 percent rating for this 
service-connected disability under the provisions of 38 C.F.R. § 4.29.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to December 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim of entitlement to service connection for PTSD and assigned an initial evaluation of 10 percent with an effective date of May 29, 2007, corresponding to the date he had filed this claim.  He appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when the disability may have been more severe than at others).

In December 2009, during the pendency of this appeal, a Decision Review Officer (DRO) decision increased the initial rating for the PTSD from 10 to 30 percent as of the same effective date - May, 29, 2007.  Subsequently, in an even more recent June 2011 rating decision, the RO assigned a temporary 100 percent rating for the PTSD, effective November 17, 2010, because of hospitalization for treatment of this disability exceeding 21 days.  See 38 C.F.R. § 4.29 ("Paragraph 29").  The prior 30 percent rating resumed as of January 1, 2011.  But in yet another decision since issued in February 2013, the RO again increased the rating for the PTSD - this time from 30 to 70 percent as of January 1, 2011.  As a result of these several subsequent decisions, the rating for this disability already has been "staged" in the way contemplated by Fenderson.  However, the Veteran has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability unless he expressly indicates otherwise).  So this appeal now concerns whether he was entitled to an initial rating higher than 30 percent prior to November 17, 2010, and whether he has been entitled to a rating higher than 70 percent since January 1, 2011, seeing as though, in the interim, he had the temporary 100 percent rating under § 4.29.  Consider also that he has been deemed entitled to total disability rating based on individual unemployability (TDIU) effectively since January 1, 2011.


FINDINGS OF FACT

1.  For the initial period at issue prior to November 17, 2010, the Veteran's PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity due to symptoms including a depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintain effective work and social relationships.  

2.  Since January 1, 2011, his PTSD has caused occupational and social impairment, but not total, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.


CONCLUSION OF LAW

The criteria are met for entitlement to a higher initial rating of 50 percent, though no greater rating, for the PTSD for the initial period at issue prior to November 17, 2010 (dating back to the May 29, 2007, claim for this disability), but since January 1, 2011, the criteria have not been met for a rating higher than 70 percent.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (20134).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

When, as here, the claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection, and this since has been granted and he has appealed a "downstream" issue such as the initial rating assigned for his disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And the Veteran was provided this required SOC after separately appealing the initial rating assigned for his PTSD.  He also since has been provided a supplemental SOC (SSOC).

In any event, prior to initially adjudicating his claim, so in the preferred sequence, a November 2007 letter was sent to him in accordance with the duty-to-notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate his claim, of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claim.  He was also notified of the criteria for establishing a "downstream" disability rating and effective date in the eventuality service connection was granted, which as mentioned it was.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He therefore has received all required notice concerning this claim.

The Board also finds that VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A (West 2002). To this end, his service treatment records (STRs) have been obtained and associated with his claims file for consideration, as well as all post-service pertinent or identified records that could be obtained.  As well, he has been afforded appropriate VA compensation examinations assessing and reassessing the severity of this service-connected disability.  The VA examinations are adequate for deciding this claim because the reports contain the information needed to address the applicable rating criteria and findings needed to make the critical determinations to properly adjudicate this claim.  Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist therefore has been met.  

II. Entitlement to Higher Ratings for the PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Indeed, the Court also since has extended this practice even to claims that do not involve initial ratings, rather, also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  


Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, which utilizes the General Rating Formula for Mental Disorders.  According to this General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A higher 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

An even higher 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent 

inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The nomenclature employed in the Rating Schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders - until recently the Fourth Edition (DSM-IV), but now the Fifth Edition (so DSM-V).  38 C.F.R. § 4.130 (2014).  The DSM contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The DSM contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  But while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Also when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

A. 
An Initial Rating higher than 30 Percent prior to November 17, 2010

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that a higher 50 percent initial rating is warranted for the PTSD for this initial period at issue prior to November 17, 2010.  During this relevant time period under consideration, the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity due to symptoms such as a depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  

During a June 2008 VA PTSD evaluation, the Veteran stated that his PTSD was due to his combat experience in Vietnam.  He reported symptoms of anxiety; avoidance of crowds, thoughts, feelings or conversations associated with the trauma; depression; a distrust of others; flashbacks; a hyperstartle response; hypervigilance; memory difficulties, including recurrent and intrusive memories; recurrent distressing dreams/nightmares; and sleep disturbance ( insomnia and frequent awakening).  The Veteran stated that he had been married for 36 years and described his relationship with his wife as "real good".  He also stated he had two children.  He reported that he had been unemployed since 2003 or 2004 due to two back surgeries.  It was noted that his social adjustment was characterized as poor.

On objective mental status examination, the Veteran was alert and oriented to person, place and time.  His speech was clear, coherent and of normal rate and volume.  The Veteran's thought processes showed no unusual ideations, signs or symptoms of any formal thought disorder.  He denied having hallucinations, suicidal or homicidal ideations.  The examiner stated that the Veteran's immediate verbal memory and delayed verbal memory were within normal limits and his judgment showed no impaired ability to manage daily living activities or make reasonable life decisions.  He noted that the Veteran's cognitive functions were grossly intact.  The Veteran's affect appeared appropriate to content and his mood was described as "pretty fair".  Additionally, the examiner stated that the Veteran had moderate impairment with performing household chores and recreation; mild impairment with shopping and social/ interpersonal relationships; and no impairment with regards to his personal hygiene, family relationships and occupation/career.  On the Mississippi scale for combated rated PTSD, he obtained a raw score of 103, which the examiner noted was below the range that was indicative of combat related PTSD in Vietnam veterans.  He stated that the Veteran endorsed symptoms including trouble concentrating, social anxiety, poor memory and sleep disturbance.  The examiner, nonetheless, diagnosed the Veteran with PTSD, opining that Veteran's symptoms, reported above, were consistent with the course of this diagnosis and reflected in the current mental status examination.  The Veteran's GAF score was 68, which reflected some mild symptoms or some difficulty in social, occupational or school functioning but generally functioning pretty well and had some meaningful interpersonal relationships. 

A review of the Veteran's medical treatment records shows that he receives continuous treatment for his PTSD.  At an August 2009 VA psychological evaluation, the Veteran was administered a series of psychological testing, including the Beck Depression Inventory-II and the Mississippi Scale for Combat-Related PTSD. He achieved a score of 39 on the Beck Depression Inventory-II, which is consistent with a severe level of depression.  On the Mississippi Scale for Combat-Related PTSD, he scored 115, which exceeded the suggestive cutoff of 107 and was noted as consistent with a PTSD diagnosis.  

On mental status examination, the Veteran was casually, but neatly dressed.  His mood was anxious and depressed.  It was noted that although his affect was appropriate to thought content, it was restricted in range and intensity.  His thought processes were coherent and logical without indication of formal thought disorder.  The Veteran denied having hallucinations and delusions, but acknowledged hypervigilance.  He also denied having any suicidal or homicidal ideations currently, but reported having fleeting suicidal thoughts with no reported plan or intent as recently as a couple of months ago.  The Veteran further stated that he was easily able to distract himself from those thoughts.  His insight and judgment were said to be globally intact.  The Veteran's GAF score was 50.


In addition, the record indicates the Veteran received treatment for his PTSD from the Vet Center from August 2009 to January 2010.  A review of those records shows that the Veteran endorsed symptoms of isolation, grief, anger, avoidance, re-experiencing events, family/marital issues, depression, hyperarousal, and past substance (alcohol) abuse.

VA treatment records from January 2010 to April 2010 indicated that the Veteran's medication for his PTSD was increased to help with his symptoms.  It was noted that his PTSD had a significant social impact, as evidenced by a GAF score of 51.  See VA progress note dated March 2010.  The Veteran reported feeling useless and discouraged and no desire to be around anyone.  He expressed having thoughts of suicidal ideation but had no plan or intent because of his connections to his children and grandchildren.
 
As support for his claim, the Veteran submitted an October 2010 letter from his wife attesting to some of the symptoms he experienced from PTSD.  She noted that she had been married to the Veteran since March 1972.  She stated that the Veteran was a hard working person, but easily got upset over things and it was very difficult to talk to him at times, which affected their relationship negatively.  She also stated that the Veteran did not sleep well at night and she often heard him mumbling something in his sleep and sometimes he jumped when he was having a bad dream.  She further stated that the Veteran got tired easily and did not have interest in a lot of things.

Based on this collective body of evidence, the Veteran's PTSD for the period prior to November 17, 2010 more nearly approximates the criteria contemplated by the higher 50 percent rating.  In this regard, the Board sees that his PTSD has been manifested by symptoms of depression, difficulty sleeping and nightmares, avoidance, hypervigilance, irritability, and anger.  Additionally, he had passive suicidal ideations.  The evidence of record for this time period also showed that his GAF scores ranged from 51 to 68, which at worst is indicative of "moderate" social and occupational impairment and, at best, just relatively "mild" impairment.  

Therefore, the Board is giving him the benefit of the doubt under 38 C.F.R. § 4.3 by assuming the worse and finding that the symptoms he exhibited during this initial rating period at issue prior to November 17, 2010 more nearly approximated those contemplated by the 50 percent rating criteria (rather than the lesser 30 percent or even lesser 10 percent criteria).  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration also has been given to assigning an even higher disability rating for this initial period.  However, there is no indication from the evidence of record that the Veteran experienced occupational and social impairment with deficiencies in most areas.  In this regard, the Board sees that he was able to maintain relationships with his wife, children and grandchildren.  He reported that going to group therapy helped him and he actively participated in those group sessions.  Additionally, the evidence does not show that he had difficulties in judgment and thinking.  He did not exhibit obsessional rituals interfering with routine activities, and his speech was normal.  He was able to maintain personal hygiene and his finances.  His PTSD symptoms did not interfere with his daily activities.  Therefore, he did not resultantly experience the type of consequent social and occupational impairment commensurate with an even higher 70 percent rating during this initial timeframe prior to November 17, 2010.  38 C.F.R. § 4.130, Diagnostic Code 9411.

B. A Rating higher than 70 Percent since January 1, 2011

As already alluded to, the Veteran was hospitalized from November to December 2010 for treatment and evaluation of his PTSD, which resulted in a temporary assignment of a 100 percent rating for his PTSD under the provisions of 38 C.F.R. § 4.29.  At first upon termination of that temporary 100 percent rating, the RO reinstated his 30 percent rating from January 1, 2011, but a February 2013 rating decision increased the rating to 70 percent as of January 1, 2011.  

Unfortunately, considering the pertinent evidence a rating higher than 70 percent from this date going forward is not warranted (especially when also recognizing the Veteran has been awarded a TDIU as of this same date, albeit based on the combined effect of all of his service-connected disabilities, so not just his PTSD, insofar as precluding him from engaging in work that could be considered substantially gainful versus just marginal in comparison).  The preponderance of the evidence - whether medical or other records - indicates that for this succeeding period his PTSD has been manifested by symptoms of severe depression, sleep impairment, fleeting thoughts of suicidal ideations, anger, avoidance behaviors, difficulty establishing and maintaining relationships with his family and others, and hypervigilance.

VA mental health treatment records from May 2011 to December 2012 showed the Veteran had a GAF score of 54, which indicates moderate symptoms.  He endorsed symptoms of sleep impairment, a startled response, avoidance behaviors, anger, and hypervigilance.  An October 2012 progress note noted that the Veteran was continuously plagued with PTSD symptoms, which affected his sleep and ability to socialize and function independently in society.  A December 2012 progress note documented that the Veteran's PTSD hindered him from being able to socialize normally in society.  

Further, the Veteran had another VA PTSD evaluation in December 2012.  He reported that he continued to live with his wife and his 19 year old grandson.  The Veteran stated he had two adult daughters and five grandchildren.  He reported that he got along well with his wife and family, but could only tolerate brief visits with his children and grandchildren.  The Veteran denied having any friends or social activities other than attending his veterans' support group twice a month.  He stated, "I don't do [anything], it's [a] terrible life....I'd like to be able to get out and do things with my family and wife..but just getting out in the crowds, it's just not worth it." The Veteran's psychosocial functioning was noted as moderately  impaired due to his PTSD related low stress tolerance, difficulties with hyperarousal, limited range of interests/activities and family severe social avoidance.  The examiner, however, also stated that the Veteran's marriage was stable; he was able to get along with family and had developed very strong connections to his fellow veterans support group members; and he had a few enjoyable activities in which he engaged in at home.  The examiner diagnosed the Veteran with PTSD and stated that he also exhibited significant depressive symptoms secondary to and associated with his PTSD. He also diagnosed him with alcohol dependence, noting it was in sustained and full remission.  The examiner could not differentiate what symptoms were attributable to each diagnosis.  The Veteran had a GAF score of 53.  The examiner opined that the Veteran's PTSD was characterized by occupational and social impairment with reduced reliability and productivity.  

Upon mental status examination, the Veteran was alert.  His attention and concentration appeared adequate for the purposes of the evaluation, but he reported subjective difficulties with staying on task, such as remembering what he went into a room to get.  The Veteran was oriented to person, place, time and situation.  His psychomotor was unremarkable although he had some minor fidgeting.  His speech was normal in volume, rate and prosody.  The Veteran had a pleasant, cooperative demeanor.  His affect was mildly restricted, dysphoric with brief moments of tearfulness.  The Veteran's thought processes were noted as logical, sequential and goal directed.  He denied having hallucinations or delusions.  The Veteran's insight was fair.  He had chronic sleep impairment, but with medication he easily fell asleep but usually woke up after only four hours.  No inappropriate or ritualistic behaviors were noted.  Additionally, the Veteran reported occasional episodes of heightened fear or anxiety, but it was not clear that he actually had panic attacks.  He did have fleeting thoughts that he might be better off "gone", but denied any suicidal intent or plan.  The Veteran did not have any homicidal ideations.  But he reported that it was difficult to control his impulses at times.  The Veteran stated that he left the situation before he lost his temper.  When asked about his hygiene, the Veteran stated that it was generally okay, stating that sometimes he let himself go, but that his wife kept him in line.  He further reported subjective difficulties with his memory but his remote memory was noted as "grossly intact".  The examiner also found no objective evidence that he had any impairment with his recent or immediate memory.  He noted that the Veteran had no impairment regarding self-care, such as eating and grooming.  Moreover the examiner noted that the Veteran had a score of 68 on the PTSD Checklist - Military (PCL-M) and a score of 31 on the Beck Depression Inventory- II.  He stated that the Veteran's score of 68 on the PCL-M was consistent with a diagnosis of PTSD given a cutting off score of 50, which is representative of moderate PTSD symptoms.  The examiner also explained that the Veteran's score of 31 on the Beck Depression Inventory-II test suggested a severe level of depression.  

The Board acknowledges that the results of the December 2012 VA examination and the symptoms described in the VA examination report and various mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability rating for a psychiatric disability. However, the U.S. Court of Appeals for Veterans Claims (Court) has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment resulting with deficiencies in most areas is sufficient to warrant a 70 percent disability rating for the period since January 1, 2011, even though all the specific symptoms listed for a 70 percent rating are not manifested. 

C.  Extra-schedular Consideration

In evaluating the Veteran's claim for higher ratings for this disability, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt doctrine applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected disability in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Throughout the periods on appeal, the Veteran's complaints regarding his PTSD have been depression, chronic sleep impairment, suicidal ideation, a startled response, avoidance behaviors, anger, and hypervigilance, which are all contemplated by the regular schedular rating criteria.  Consequently, he does not have an exceptional or unusual disability picture.  It therefore is unnecessary to reach the further, downstream, questions in the Thun analysis.  See also Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied). 


In conclusion, since the Rating Schedule adequately addresses the symptoms and consequent impairment from his PTSD, referral to the Director of the Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1) is unwarranted.  See Thun, supra.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 50 percent initial rating is granted for the PTSD for the initial period at issue prior to November 17, 2010 (i.e., dating back to the May 29, 2007 claim), subject to the statutes and regulations governing the payment of VA compensation. 

But a rating higher than 70 percent since January 1, 2011 is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


